Order, Supreme Court, Bronx County (Anne Targum, J.), entered October 25, 1994, which, insofar as appealed from, denied defendant’s cross motion for summary judgment, unanimously affirmed, without costs.
Issues of fact exist as to whether an attempt was made by defendant to remove snow from the sidewalk in front of the building it owned, where plaintiff fell, and if so, whether such removal created a dangerous condition (see, Schlausky v City of New York, 41 AD2d 156, 158). Concur—Ellerin, J. P., Kupferman, Williams and Tom, JJ.